Citation Nr: 1550921	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease claimed as the result of herbicide exposure.  

2.  Entitlement to an effective date prior to December 1, 2014, for the award of service connection for bilateral hearing loss. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss.  

4.  Entitlement to an effective date prior to December 1, 2014, for the award of service connection for tinnitus. 

5.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's tinnitus, to include entitlement to an extra-schedular disability evaluation.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	G. Sink, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1968 to January 1970.  The Veteran served in the Republic of Vietnam.  He had additional duty with the South Carolina Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) which denied service connection for ischemic heart disease claimed as the result of herbicide exposure.  In August 2011, the Veteran submitted a notice of disagreement (NOD).  In July 2012, the RO issued a statement of the case (SOC) to the Veteran.  In August 2012, the Veteran submitted an Appeal to the Board (VA Form 9).  

In July 2014, the RO denied a TDIU.  In July 2014, the Veteran submitted a NOD with that decision.  In July 2015, the RO issued a SOC to the Veteran.  In August 2015, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of a TDIU.  

In March 2015, the RO established service connection for both bilateral hearing loss and tinnitus; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of December 1, 2014.  In August 2015, the Veteran submitted a NOD with both the effective dates assigned for the award of service connection for bilateral hearing loss and tinnitus and the initial evaluations of those disabilities.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran has submitted a timely NOD with both the effective dates assigned for the award of service connection for bilateral hearing loss and tinnitus and the initial evaluations of the disabilities.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Ischemic Heart Disorder and TDIU

In his August 2015 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested hearing before a Veterans Law Judge sitting at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issues of an effective date prior to December 1, 2014, for the award of service connection for bilateral hearing loss; an initial evaluation in excess of 10 percent for the Veteran's bilateral hearing loss; an effective date prior to December 1, 2014, for the award of service connection for tinnitus; and an initial evaluation in excess of 10 percent for his tinnitus, to include entitlement to an extra-schedular evaluation.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

